DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 9-14) in the reply filed on 04/04/2022 is acknowledged.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2018 005 352.1, filed on 07/05/2018.

Claim Objections
Claims 9 and 11 are objected to because of the following informalities: the claim recites “et least 3.0 by weight”. Based on claim 12 it should recite “at least 3.0% by weight”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because "Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter. “one cannot claim a new use per se, because it is not among the categories of patentable inventions” (See MPEP 2173.05(q)). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 fails to further limit the subject matter of claim 10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the instant case, claim 14 does not positively recite any method steps (See MPEP 2173.05(q)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simens AG (GB 1534429 A).
Considering claims 9-13, Simens AG discloses contact surface, wherein an electrochemically deposited dispersion silver layer is arranged on a substrate, 	wherein the dispersion silver layer comprises particles of at least one finely dispersed solid component (graphite, grain size 1-5 µm) with an average particle size (d50) of 1 µm - 20 µm (page 2, lines 65-81); 	wherein the dispersion silver layer comprises the at least one finely dispersed solid component in a content of 0.1 to 3% by weight (page 3, claim 17), which is overlaps the claimed range of at least 3.0 % by weight, based on the total weight of the dispersion silver layer.
Simens AG does not disclose the silver dispersion layer has a coefficient of friction µ at 0.3 N after 100 cycles of less than 1.4, and the silver dispersion layer has a coefficient of friction µ at 1.0 N after 100 cycles of less than 1.0.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the contact surface of Simens AG will meet the claimed property of coefficient of friction µ at 0.3 N after 100 cycles of less than 1.4, and the silver dispersion layer has a coefficient of friction µ at 1.0 N after 100 cycles of less than 1.0, because Simens AG meets all the composition elements of the instant invention and the instant specification in Table 2 indicates that when graphite is added as the solid component, the property of the friction coefficient will be met. Therefore, one would expect the contact surface of Simens AG will meet the claimed property as it contains graphite with the claimed size and at the claimed amount. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the recited range because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.

	
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simens AG as applied to claim 10 above, and further in view of Isberg et al. (US 2007/0111031 A1).
Considering claim 14, Simens AG discloses the contact surface for a relay subject to heavy mechanical wear (page 1, lines 13-25).
Simens AG is silent about using the contact layer in plugs.
However, Isberg discloses low friction contact surface coatings for use in relays [0082] and plugs [0078].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the low friction contact coating of Simens AG in a plug, because Isberg discloses that it would be advantageous in both relays and plugs to use low friction coating in order to minimize wear of the contact surface. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/               Examiner, Art Unit 1794